Exhibit 10.11

FIRST AMENDMENT TO MULTI-TENANT OFFICE LEASE (FSG)

This FIRST AMENDMENT TO MULTI-TENANT OFFICE LEASE (FSG) (“Amendment”) is made as
of December 11, 2017 (the “Effective Date”), by and between LBA IV-PPI, LLC, a
Delaware limited liability company (“Landlord”), and ALTERYX, INC., a Delaware
corporation (“Tenant”).

R E C I T A L S:

A.    Landlord and Tenant are parties to that certain Multi-Tenant Office Lease
(FSG) dated as of December 7, 2015 (the “Lease”), pursuant to which, Tenant
currently leases from Landlord certain premises commonly known as Suite 400,
consisting of approximately 35,617 rentable square feet and Suite 490,
consisting of approximately 4,620 rentable square feet, for a total of
approximately 40,237 rentable square feet in the aggregate (collectively the
“Current Premises”), within the building located 3345 Michelson Drive, Irvine,
California 92612 (the “3345 Building”), as more particularly described in the
Lease. The 3345 Building is part of a larger development known as Park Place I
(the “Project”).

B.    The Term of the Lease is scheduled to expire by its terms on June 30,
2023.

C.    The parties desire to amend the Lease in order to provide, among other
things, for Tenant to expand the Current Premises and extend the Term, upon the
terms and conditions set forth below.

D.    Capitalized terms not defined herein have the meanings given to such terms
in the Lease.

W I T N E S S E T H:

NOW, THEREFORE, in consideration of the above Recitals and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

1.    Expansion of Current Premises. Tenant hereby leases from Landlord, and
Landlord hereby leases to Tenant, that certain premises commonly known as Suite
400, consisting of approximately 29,125 rentable square feet (the “Expansion
Space”) within that certain building located at 3347 Michelson Drive, Irvine,
California 92612 (the “3347 Building”), as depicted on Exhibit A attached
hereto, on the terms and conditions hereinafter set forth. The Term as to the
Expansion Space (the “Expansion Space Term”) shall commence on the Expansion
Space Commencement Date (as defined in the Work Letter attached hereto as
Exhibit B) and shall expire on the last day of the eighty-fifth (85th) full
calendar month following the Expansion Space Commencement Date (the “Expansion
Space Expiration Date”). During the Expansion Space Term, Exhibit A attached
hereto identifying the Expansion Space is hereby incorporated into and made a
part of the Lease as amended by this Amendment (the “Amended Lease”), all
references in the Lease to the defined term “Premises” shall mean and refer to
the Current Premises plus the Expansion Space (except to the extent the context
requires otherwise) and shall consist of approximately 69,362 rentable square
feet in the aggregate. Tenant’s use and occupancy of the Expansion Space shall
be in accordance with all of the terms and conditions of the Amended Lease.

2.    Extended Term for Current Premises. The Term of the Lease for the Current
Premises is hereby extended (the “Extended Term”), commencing as of July 1, 2023
(“Extended Term Commencement Date”) and expiring co-terminously with the
Expansion Space Term on the Expansion Space Expiration Date (also referred to
herein as the “Extended Term Expiration Date” or “ETED”), unless sooner
terminated in accordance with the terms of the Amended Lease. No such extension
shall operate to release Tenant from liability for any amounts owed or defaults
which exist under the Lease prior to the Extended Term Commencement Date. Except
as provided in Section 13 below, Landlord and

 

1



--------------------------------------------------------------------------------

Tenant hereby acknowledge and agree that any and all provisions of the Lease
providing for an extension or renewal of the Term of the Lease are hereby
deleted in their entirety and Tenant has no remaining options extend the
Extended Term of the Lease.

3.    Expansion Space Monthly Base Rent. Effective as of the Expansion Space
Commencement Date and continuing throughout the Expansion Space Term, Tenant
shall pay Monthly Base Rent for the Expansion Space (not inclusive of the
Current Premises) to Landlord in accordance with the following schedule:

 

Period/Months

   Monthly Base Rent  

1 – 12*

   $ 91,743.75 ** 

13 – 24

   $ 94,496.06  

25 – 36

   $ 97,330.94  

37 – 48

   $ 100,250.87  

49 – 60

   $ 103,258.40  

61 – 72

   $ 106,356.15  

73 – 85

   $ 109,546.84  

 

* Including any partial month at the beginning of the Expansion Space Term.

** Notwithstanding the foregoing, provided Tenant is not then in default under
the Amended Lease beyond any applicable notice and cure period, Landlord hereby
agrees to abate Tenant’s obligation to pay Monthly Base Rent for the Expansion
Space (not inclusive of the Current Premises) during the first (1st) six
(6) full calendar months of the Expansion Space Term, inclusive (such total
amount of abated Monthly Base Rent being hereinafter referred to as the
“Expansion Space Abated Amount”). In the event Tenant is in default under the
Amended Lease beyond any applicable notice and cure period at the time of any
such Monthly Base Rent abatement, Tenant’s right to such Monthly Base Rent
abatement shall be suspended until such default is cured. Upon reasonable notice
to Tenant at any time prior to application of the entire Expansion Space Abated
Amount, Landlord shall have the right to purchase from Tenant any and all then
remaining Expansion Space Abated Amount as it applies to one or more of the
remaining abatement months by paying to Tenant an amount equal to the unused
balance of the Expansion Space Abated Amount that Landlord elects to purchase
back from Tenant (the “Expansion Space Abated Amount Purchase Price”). Upon
Landlord’s payment to Tenant of the Expansion Space Abated Amount Purchase Price
with respect to the applicable remaining abatement months, Tenant shall
thereupon be required to pay Monthly Base Rent during such months in an amount
equal to the Expansion Space Abated Amount that Tenant would have been entitled
to receive but for Landlord’s payment to Tenant of the Expansion Space Abated
Amount Purchase Price.

4.    Current Premises Monthly Base Rent. Prior to the Extended Term
Commencement Date, Tenant shall continue to pay Monthly Base Rent and all other
monetary obligations for the Current Premises pursuant to the terms of the
Lease. Effective as of the of the Extended Term Commencement

 

2



--------------------------------------------------------------------------------

Date and continuing throughout the Extended Term, Tenant shall pay Monthly Base
Rent for the Current Premises (not inclusive of the Expansion Space) to Landlord
in accordance with the following schedule:

 

Period/Months

   Monthly Base Rent  

7/1/23 – 6/30/24

   $ 146,933.99  

7/1/24 – ETED

   $ 151,342.01  

5.    Tenant’s Facility Percentage/Base Year. Effective as of the Expansion
Space Commencement Date, Tenant’s Facility Percentage shall be increased to
3.71%. As of the Expansion Space Commencement Date and continuing for the
Expansion Space Term, the “Base Year” for the Expansion Space (not inclusive of
the Current Premises) shall be the calendar year 2018.

6.    Controllable Operating Expenses. Notwithstanding anything to the contrary
in the Lease, Tenant’s Facility Percentage of “controllable expenses” shall not
increase by more than five percent (5%) of such controllable expenses per
calendar year on a cumulative, compounded basis. As used herein, the term
“controllable expenses” means all Operating Expenses other than (i) Utilities
Costs, (ii) Taxes, (iii) Insurance Costs, (iv) union wages, , (v) costs levied,
assessed or imposed by, or at the direction of, or resulting from statutes or
regulations or interpretations thereof promulgated by, any federal, state,
regional, municipal or local governmental authority in connection with the use
or occupancy of the applicable Building (the 3347 Building or 3345 Building) or
the Project or the parking facility serving the applicable Building (the 3347
Building or 3345 Building) or the Project, and (vi) all fees currently fixed
under contracts in existence on the date hereof.

7.    Condition of the Current Premises. Except as provided in Section 9 and 10
below, Tenant acknowledges that it is presently in possession of the Current
Premises pursuant to the Lease and is fully aware of the condition of the
Current Premises, and hereby acknowledges and agrees that, except as expressly
provided in this Amendment, Landlord has no obligation to improve, or to
otherwise fund any improvements to the Current Premises, and Tenant hereby
accepts the Current Premises in its “AS-IS” condition. Tenant further
acknowledges that except as expressly provided in the Lease and this Amendment,
neither Landlord nor any agent of Landlord has made any representation or
warranty regarding the condition of the Current Premises, the improvements,
refurbishments, or alterations therein, or the 3345 Building, or with respect to
the functionality thereof or the suitability of any of the foregoing for the
conduct of Tenant’s business and that all representations and warranties of
Landlord, if any, are as set forth in the Lease and this Amendment.

8.    Condition of Expansion Space. Except as provided in Section 9 and 10
below, Tenant acknowledges that except as otherwise expressly set forth herein,
Landlord shall not be obligated to refurbish or improve the Expansion Space in
any manner whatsoever or to otherwise provide funds for the improvement of the
Expansion Space in conjunction with this Amendment, and Tenant hereby accepts
the Expansion Space “AS-IS”. Tenant further acknowledges that except as
expressly provided in this Amendment, neither Landlord nor any agent of Landlord
has made any representation or warranty regarding the condition of the Expansion
Space, the improvements, refurbishments, or alterations therein, or the 3347
Building or with respect to the functionality thereof or the suitability of any
of the foregoing for the conduct of Tenant’s business and that all
representations and warranties of Landlord, if any, are as set forth in this
Amendment.

 

3



--------------------------------------------------------------------------------

9.    Tenant Improvements. Landlord hereby grants Tenant a tenant improvement
allowance in the amount of up to $65.00 per rentable square foot of the
Expansion Space (not inclusive of the Current Premises) (i.e., up to
$1,893,125.00, based on the Expansion Space consisting of approximately 29,125
rentable square feet) (the “Expansion Space Allowance”) and a tenant improvement
allowance in the amount of up to $8.00 per rentable square foot of the Current
Premises (not inclusive of the Expansion Space) (i.e., up to $321,896.00, based
on the Current Premises consisting of approximately 40,237 rentable square feet)
(the “Current Premises Allowance”; and collectively with the Expansion Space
Allowance, the “Allowance”), to be applied in accordance with the terms and
conditions of the Work Letter attached hereto as Exhibit B.

10.    Landlord Improvements. Landlord, at Landlord’s sole cost and expense,
using Building standard materials, finishes and specifications, shall:
(i) concurrently with the construction of the Tenant Improvements (as defined in
the Work Letter) to be constructed in the Current Premises install one
(1) additional urinal in the Current Premises per mutually agreed upon plans;
and (ii) concurrently with the construction of the Tenant Improvements to be
constructed in the Expansion Space install a full height demising wall to demise
the Expansion Space, and segregate electrical, plumbing and mechanical systems
for the Expansion Space, from the contiguous space to the Expansion Space
(collectively, the “Landlord Improvements”). The Landlord Improvements shall be
constructed in accordance with the terms and conditions set forth in the Work
Letter. Except as provided in the immediately preceding sentence and Section 8
above, Tenant shall accept the Premises in its “AS-IS” condition. Landlord may
complete certain Landlord Improvements in the Current Premises, while Tenant is
in occupancy thereof and paying Rent under the Amended Lease, and Tenant
acknowledges that some minor interruptions and/or interference with Tenant’s
business may occur during the course of Landlord’s completion of the Landlord
Improvements in the Current Premises, but agrees that no minor interruptions or
inconveniences to Tenant or its business suffered as a result of Landlord’s
completion of the Landlord Improvements in the Current Premises shall excuse
Tenant from paying any Rent that it is scheduled to pay pursuant to the Amended
Lease, and shall not constitute a constructive eviction under the Amended Lease.
Tenant agrees to cooperate with Landlord to make the Current Premises available
to Landlord and its agents for the performance of Landlord Improvements. Tenant
shall be responsible for, at Tenant’s sole cost and expense, to relocate
Tenant’s personal property, including any furniture and equipment in the Current
Premises prior to and during the period Landlord is completing the Landlord
Improvements for the Current Premises.

11.    Accessibility. Pursuant to Section 1938 of the California Civil Code,
Landlord hereby advises Tenant that as of the date of this Amendment the Current
Premises, the Expansion Space, the 3345 Building, the 3347 Building and the
Project have not undergone inspection by a Certified Access Specialist. Further,
pursuant to Section 1938 of the California Civil Code, Landlord notifies Tenant
of the following: “A Certified Access Specialist (CASp) can inspect the Premises
and determine whether the Premises comply with all of the applicable
construction-related accessibility standards under state law. Although
California state law does not require a CASp inspection of the Premises, the
commercial Project owner or lessor may not prohibit the lessee or tenant from
obtaining a CASp inspection of the Premises for the occupancy or potential
occupancy of the lessee or tenant, if requested by the lessee or tenant. The
parties shall mutually agree on the arrangements for the time and manner of any
such CASp inspection, the payment of the costs and fees for the CASp inspection
and the cost of making any repairs necessary to correct violations of
construction-related accessibility standards within the Premises.” Therefore and
notwithstanding anything to the contrary contained in the Amended Lease,
Landlord and Tenant agree that (a) Tenant may, at its option and at its sole
cost, cause a CASp to inspect the Premises and determine whether the Premises
complies with all of the applicable construction-related accessibility standards
under California law, (b) the parties shall mutually coordinate and reasonably
approve of the timing of any such CASp inspection so that Landlord may, at its
option, have a representative present during such inspection, and (c) Tenant
shall be solely responsible for the cost of any repairs necessary to correct
violations of construction-related accessibility standards within the Premises,
in the 3345 Building, the

 

4



--------------------------------------------------------------------------------

3347 Building or at the Project identified by any such CASp inspection, any and
all such alterations and repairs within the Premises to be performed by Tenant
in accordance with Article 13 of the Lease and if any alterations and repairs to
other portions of the 3345 Building or the 3347 Building or the Project are
required as a result of Tenant’s CASp inspection then Tenant shall reimburse
Landlord upon demand, as Additional Rent, for the cost to Landlord of performing
such alterations and repairs; provided, however, unless such repair or
alterations relate solely to other alterations to the Premises which Tenant is
obligated to, or elects to, remove upon the expiration or earlier termination of
the Term (in which case Tenant shall simultaneously also remove any CASp
identified alterations and repairs), Tenant shall have no obligation to remove
any repairs or alterations made pursuant to a CASp inspection under this
Section 11.

12.    Right of First Refusal. Tenant shall have the right of first refusal to
lease additional space in the Building (3345 Building and/or 3347 Building, as
applicable) in accordance with the terms and conditions of Rider No. 1 attached
to this Amendment.

13.    Extension Option. Tenant shall continue to have one (1) option to extend
the Term (the Extended Term or Expansion Space Term, as applicable) of the Lease
for the Premises (inclusive of the Current Premises and/or the Expansion Space)
for one (1) additional period of five (5) years, subject to the terms and
conditions of Rider No. 1 and Rider No. 2 of the Lease. Notwithstanding anything
in the Lease to the contrary, the Monthly Base Rent for the Option Term shall be
ninety-seven (97%) of the “fair market rental rate” as defined in Rider No. 2 of
the Lease.

14.    Parking. As of the Expansion Space Commencement Date, Tenant shall have
the right to use up to one hundred forty-six (146) additional unreserved parking
spaces for the Expansion Space (“Expansion Space Parking”), for the duration of
the Expansion Space Term of the Amended Lease. Tenant’s utilization of the
unreserved Expansion Space Parking spaces shall be $55.00 per unreserved
Expansion Space Parking space per month, provided, Tenant shall have no
obligation to pay the unreserved parking charges for the Expansion Space Parking
during the first twelve (12) months of the Expansion Space Term. Notwithstanding
anything in the Lease to the contrary, and in lieu of Tenant’s right to right to
convert up to seven (7) unreserved parking spaces to reserved parking spaces as
set forth in Section 1.11 of the Lease, subject to availability, Tenant shall
have the right to convert up to fifteen (15) unreserved parking spaces to
reserved parking spaces, provided that the number of unreserved parking spaces
shall be reduced, on a one-for-one basis, by the corresponding number of
reserved parking spaces utilized by Tenant. Tenant’s use of all parking spaces
shall be pursuant to the terms and conditions of the Amended Lease.

15.    Letter of Credit. Section 6.6 of the Lease is hereby amended, restated
and replaced in its entirety with the following:

“6.6    Reduction in Letter of Credit Amount. Subject to the provisions of this
Section 6.6 and provided that Tenant is not then in actual default of any
provision of this Lease beyond the applicable notice and cure period, and
provided that no event of Default (as defined in Article 22 of this Lease) has
occurred at any time prior to the Termination Date (defined below) or a
Reduction Date (defined below), as applicable, Tenant shall be entitled to
reduce the Letter of Credit as provided below. If Tenant is not then in actual
default of any provision of this Lease beyond the applicable notice and cure
period, and provided that no event of Default (as defined in Article 22 of this
Lease) has occurred at any time prior to the applicable “Reduction Date” in
question, Tenant shall then be entitled to reduce the Letter of Credit by the
following amounts at the following times: (i) Two Hundred Fifty Thousand and
No/100 Dollars ($250,000.000) effective as of the Effective Date (the “First
Reduction Date”); (ii) by an additional Two Hundred Thousand and No/100 Dollars
($200,000.00) effective as of the first day of the twenty-five (25th) full
calendar month of the Expansion Space Term (the “Second Reduction Date”),

 

5



--------------------------------------------------------------------------------

and (iii) by an additional Two Hundred Thousand and No/100 Dollars ($200,000.00)
effective as of the first day of the forty-ninth (49th) full calendar month of
the Expansion Space Term (the “Third Reduction Date”).”

Notwithstanding any provision of the Lease to the contrary, the parties hereby
acknowledge and agree the Landlord is currently holding a cash security deposit
in the amount of One Million Dollars ($1,000.000.00) that Tenant, with the
consent of Landlord, delivered to Landlord in-lieu of delivering to Landlord the
original Letter of Credit (the “Cash Security Deposit”). The Cash Security
Deposit has been held by Landlord as security for the full and faithful
performance by Tenant of all of the terms, covenants and conditions of the
Amended Lease to be performed by Tenant. Landlord and Tenant hereby agree,
however, that concurrently with the execution of this Amendment, Tenant shall
deliver to Landlord a new Letter of Credit in the amount of $750,000.00, and
Landlord, within three (3) business days of its receipt thereof, shall return
the entire Cash Security Deposit to Tenant.

16.    Building Signage. Subject to Landlord’s prior approval as to location,
style, design, color, materials, lighting and Tenant’s plans and specifications
(which approval shall not be unreasonably withheld, conditioned or delayed), and
subject to Tenant’s compliance with any sign criteria for the 3345 Building and
the Facility, the REA, and all applicable laws, including the requirement that
Tenant obtain all permits and approvals required by the City of Irvine, Tenant
shall be entitled to one (1) Building top sign located on the exterior of the
3345 Building in the area identified in Exhibit C attached hereto at maximum
signage square footage allowable with the City of Irvine (the “3345 Building
Sign”). Landlord shall install all sign rights granted to Tenant under this
Section 16. Tenant shall be responsible, at its sole cost and expense (but
subject to application of the Allowance as applicable), for all costs associated
with the design, fabrication, permitting, installation, utility usage,
insurance, repair, maintenance, replacement, and removal of all Tenant’s sign
granted under this Section 16 and the repair of any damage to the 3345 Building
resulting from the removal of such sign. Landlord, at no cost to Landlord, shall
fully cooperate with Tenant in connection with obtaining any governmental
approvals required in connection with the 3345 Building Sign including, without
limitation, the attendance at meetings and the timely execution and delivery of
any applications and/or other materials required in connection therewith.
Notwithstanding anything in the Lease to the contrary, effective as of the date
Landlord installs the 3345 Building Sign, Tenant’s right to PS#6 Sign (as
defined in Section 1.24 of the Lease) shall terminate and Landlord shall remove
the PS#6 sign, at Tenant’s sole cost and expense.

17.    Suite 450 Sublease. During the period commencing on the Effective Date
and expiring on the Extended Term Expiration Date, in the event any tenant
leasing Suite 450 within the 3345 Building agrees to sublease Suite 450 of the
3345 Building to Tenant, Landlord shall not withhold consent to such sublease.

18.    Abated Amount. A subsection of Section 1.8 of the Lease is hereby
amended, restated and replaced in its entirety with the following:

“**Notwithstanding the foregoing, provided Tenant is not in default under this
Lease beyond any applicable notice and cure period, Landlord hereby agrees to
abate Tenant’s obligation to pay Monthly Base Rent during the second (2nd)
through seventh (7th) full calendar months of the initial Term (such total
amount of abated Monthly Base Rent being hereinafter referred to as the “Abated
Amount”). During such abatement period, Tenant will still be responsible for the
payment of all other monetary obligations under the Lease. In the event Tenant
is in default under this Lease beyond any applicable notice and cure period at
the time of any such Monthly Base Rent abatement, Tenant’s right to such Monthly
Base Rent abatement shall be suspended until such default is cured. Upon
reasonable notice to Tenant at any time prior to application of the entire
Abated Amount, Landlord shall have the right to purchase from

 

6



--------------------------------------------------------------------------------

Tenant any and all then remaining Abated Amount as it applies to one or more of
the remaining abatement months by paying to Tenant an amount equal to the unused
balance of the Abated Amount that Landlord elects to purchase back from Tenant
(the “Abated Amount Purchase Price”). Upon Landlord’s payment to Tenant of the
Abated Amount Purchase Price with respect to the applicable remaining abatement
months, Tenant shall thereupon be required to pay Monthly Base Rent during such
months in an amount equal to the Abated Amount that Tenant would have been
entitled to receive but for Landlord’s payment to Tenant of the Abated Amount
Purchase Price.”

19.    Definition of Operating Expenses. The second sentence of Section 1.18 (b)
of the Lease is hereby amended, restated and replaced in its entirety with the
following:

“Facility Operating Expenses and Project Operating Expenses shall be determined
by standard accounting practices and calculated assuming the Facility and the
Project are at least ninety-five percent (95%) occupied or, with respect to
Project Operating Expenses, as otherwise provided in the REA, and in any event
shall consist of only actual and imputed Operating Expenses.”

20.    Facility Operating Expenses. The defined term “Project” in Section 1.18
(c)(vii) of the Lease is hereby amended, restated and replaced with the defined
term “Facility”.

21.    Facility Operating Expenses continued. The second sentence of
Section 1.18 (c)(xv) of the Lease is hereby amended, restated and replaced in
its entirety with the following:

“a commercially reasonable property management fee taking into account the size
and complexity of the Facility, not to exceed five percent (5%) of gross rent
paid by the tenants of the Facility;”

22.    Facility Operating Expenses continued. Item three (3) of Section 1.18
(c)(xiii) is hereby deleted and of no further force and effect.

23.    Facility Operating Expenses continued. The second sentence of
Section 1.18 (d)(xii) of the Lease is hereby amended, restated and replaced in
its entirety with the following:

“a management fee in an amount competitive with compensation for the management
of similar first-class projects in the South Coast Plaza/Irvine/Newport Beach
area, not to exceed five percent (5%) of gross rent paid by the tenants of the
Facility;”

24.    Hazardous Materials. The following provision shall be added to Section 10
of the Lease:

“Landlord hereby represents and warrants, to Landlord’s actual knowledge, that
the Building and the Property does not contain Hazardous Materials at levels
that require remediation under applicable Environmental Laws. If it is
discovered that the Premises contain Hazardous Materials in levels in violation
of applicable Environmental Laws, the presence of which predates the Lease and
was not caused by Tenant or any of Tenant’s Parties, Landlord, at its sole
expense, shall take all action required by applicable governmental authority,
including removal of the Hazardous Materials from the Premises if and to the
extent required by applicable governmental authority, to comply with the
covenants herein or applicable Environmental Laws. Further, notwithstanding any
provision in the Lease to the contrary, Tenant shall not be responsible for,
shall have no liability or obligations with respect to, and shall not be
obligated to pay for or take any action with respect to (i) the existence of any
Hazardous Materials on the Premises which occurred or existed prior to the
Delivery Date (of the Lease unless caused or permitted by Tenant, any entity
that controls, is controlled by or is under common control with Tenant, or to
any entity resulting

 

7



--------------------------------------------------------------------------------

from a merger or consolidation with Tenant, or to any person or entity which
acquires all the assets of Tenant’s business as a going concern (each, an
“Affiliate”), or any of Tenant’s Parties, (ii) the existence of any Hazardous
Material on the Premises which occurred or existed after the date of the Lease
unless caused or permitted by Tenant, any Affiliate or any of Tenant’s Parties,
(iii) the release of Hazardous Materials on, onto or from the Premises unless
caused or permitted by Tenant, any Affiliate, or any of Tenant’s Parties,
whether released prior to or on or after the Commencement Date (as defined in
the Lease), or (iv) any violation of any Environmental Laws, unless and to the
extent that such was caused or permitted by Tenant, any Affiliate, or any of
Tenant’s Parties.”

25.    Objectionable Name. The defined Term “Objectionable Name” of Section 1.24
of the Lease is hereby amended, restated and replaced in its entirety with the
following:

“Objectionable Name shall mean any name which relates to an entity which is of a
character or reputation, or is associated with a political orientation or
faction, which is inconsistent with the quality of the Building or the Property,
or which would otherwise reasonably offend landlords of comparable buildings in
the vicinity of the Building.”

26.    Tenant’s Insurance. Section 14.1 (h) of the Lease is hereby deleted in
its entirety and of no further force and effect.

27.    Landlord’s Indemnification. The following provision shall be added to as
Section 16.3 of the Lease:

“16.3    Landlord’s Indemnification of Tenant. Notwithstanding anything to the
contrary contained in Section 16.1 or 16.2, Tenant shall not be required to
protect, defend, save harmless or indemnify Landlord from any liability for
injury, loss, accident or damage to any person resulting from Landlord’s
negligent acts or omissions or willful misconduct or that of its agents,
contractors, servants, employees or licensees, in connection with Landlord’s
activities on or about the Premises, and subject to the terms of Article 25,
Landlord hereby indemnifies and agrees to protect, defend and hold Tenant
harmless from and against Indemnified Claims arising out of Landlord’s breach of
this Lease or negligent acts or omissions or willful misconduct or those of its
agents, contractors, servants, employees or licensees in connection with
Landlord’s activities on or about the Premises. Such exclusion from Tenant’s
indemnity and such agreement by Landlord to so indemnify and hold Tenant
harmless are not intended to and shall not relieve any insurance carrier of its
obligations under policies required to be carried by Tenant pursuant to the
provisions of this Lease to the extent that such policies cover (or, if such
policies would have been carried as required, would have covered) the result of
grossly negligent acts or omissions or willful misconduct of Landlord or those
of its agents, contractors, servants, employees or licensees; provided, however,
the provisions of this sentence shall in no way be construed to imply the
availability of any double or duplicate coverage. Landlord’s and Tenant’s
indemnification obligations hereunder may or may not be coverable by insurance,
but the failure of either Landlord or Tenant to carry insurance covering the
indemnification obligation shall not limit their indemnity obligations
hereunder.”

28.    Abatement of Rent. The second (2nd) sentence of Section 17.3 of the Lease
is hereby amended, restated and replaced in its entirety with the following:

“Abatement of Rent. If as a result of any such damage, repair, reconstruction
and/or restoration of the Premises or the Building, Tenant is prevented from
using, and does not use, the Premises or any portion thereof, then Rent shall be
abated or reduced, as the case may be, during the period

 

8



--------------------------------------------------------------------------------

that Tenant continues to be so prevented from using and does not use the
Premises or portion thereof, in the proportion that the rentable square feet of
the portion of the Premises that Tenant is prevented from using, and does not
use, bears to the total rentable square feet of the Premises. Notwithstanding
the foregoing to the contrary, if the damage is due to the gross negligence or
willful misconduct of Tenant or any of Tenant’s Parties, there shall be no
abatement of Rent. Except for abatement of Rent as provided hereinabove, Tenant
shall not be entitled to any compensation or damages for loss of, or
interference with, Tenant’s business or use or access of all or any part of the
Premises resulting from any such damage, repair, reconstruction or restoration.”

29.    Tenant Default. Sections 22.1 (a), (d), and (g) of the Lease are hereby
deleted in their entirety and of no further force and effect.

30.    Limitation on Landlord’s Liability. The following language is added to
the end of Article 25:

“The provisions contained in this Section are not intended to, and shall not,
limit any right that Tenant might otherwise have to obtain injunctive relief
against Landlord or Landlord’s successors in interest or any suit or action in
connection with enforcement or collection of amounts which may become owing or
payable under or on account of insurance maintained by Landlord.”

31.    Financial Statements. Notwithstanding anything in the Lease to the
contrary, the following language is added to the end of Section 31.15 of the
Lease:

“This Section shall not apply to the original named Tenant or any Permitted
Transferee that is a public corporation and if Tenant’s financial statement is
readily and publicly available.”

32.    Broker. Tenant hereby represents and warrants to Landlord that it is not
aware of any brokers, agents or finders, other than CBRE, Inc., and Cushman &
Wakefield, collectively representing Landlord, and CBRE, Inc., representing
Tenant, who may claim a fee or commission in connection with the consummation of
the transactions contemplated by this Amendment. If any claims for brokers’ or
finders’ fees in connection with the transactions contemplated by this Amendment
arise due to Tenant, then Tenant agrees to indemnify, protect, hold harmless and
defend Landlord (with counsel reasonably satisfactory to Landlord) from and
against any such claims if they shall be based upon any statement,
representation or agreement made by Tenant.

33.    Representations and Warranties. Tenant hereby represents, warrants, and
agrees that: (1) to Tenant’s actual knowledge, there exists no breach, default,
or event of default by Landlord under the Lease, or any event or condition
which, with notice or passage of time or both, would constitute a breach,
default, or event of default by Landlord under the Lease; (2) the Lease
continues to be a legal, valid, and binding agreement and obligation of Tenant;
and (3) Tenant has no current offset or defense to its performance or
obligations under the Lease. Tenant hereby waives and releases all demands,
charges, claims, accounts, or causes of action of any nature whatsoever against
Landlord or Landlord’s members, managers, directors, officers, employees or
agents, including without limitation, both known and unknown demands, charges,
claims, accounts, and causes of action that have previously arisen out of or in
connection with the Lease.

34.    Authority. Each signatory of this Amendment on behalf of Tenant
represents hereby that he or she has the authority to execute and deliver the
same on behalf of the party hereto for which such signatory is acting.

 

9



--------------------------------------------------------------------------------

35.    Successors and Assigns. This Amendment shall extend to, be binding upon,
and inure to the benefit of, the respective successors and permitted assigns and
beneficiaries of the parties hereto.

36.    No Other Modification. Landlord and Tenant agree that except as otherwise
specifically modified in this Amendment, the Lease has not been modified,
supplemented, amended, or otherwise changed in any way and the Lease remains in
full force and effect between the parties hereto as modified by this Amendment.
To the extent of any inconsistency between the terms and conditions of the Lease
and the terms and conditions of this Amendment, the terms and conditions of this
Amendment shall apply and govern the parties. This Amendment may be executed in
counterparts, each of which shall be deemed an original, but all of which,
together, shall constitute one and the same Amendment. For purposes of this
Amendment, signatures by facsimile or electronic PDF shall be binding to the
same extent as original signatures.

[SIGNATURES ON FOLLOWING PAGES]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

 

TENANT:

ALTERYX, INC.,

a Delaware corporation

By:  

/s/ Kevin Rubin

Name:  

Kevin Rubin

Title:  

CFO

[SIGNATURES CONTINUED ON FOLLOWING PAGE]

 

11



--------------------------------------------------------------------------------

LANDLORD:

LBA IV-PPI, LLC,

a Delaware limited liability company

By:   LBA IV-PPI Holding, LLC,   a Delaware limited liability company,   its
Sole Member and Manager   By:   LBA IV Park Place, LP     a Delaware limited
partnership,     its Manager     By:   LBA IV PP GP, LLC,       a Delaware
limited liability company,       its General Partner       By:  

/s/ Steven R. Briggs

      Name:  

Steven R. Briggs

      Title:  

Authorized Signatory

 

For LBA Office Use Only: Prepared & Reviewed by:    
/s/ Garrett Macklin                                         

 

12



--------------------------------------------------------------------------------

EXHIBIT A

EXPANSION SPACE

 

LOGO [g530988g0306094743879.jpg]

 

EXHIBIT A



--------------------------------------------------------------------------------

EXHIBIT B

WORK LETTER*

[TENANT BUILD W/ALLOWANCE]

*With respect to the Tenant Improvements to be installed by Tenant for the
Expansion Space, the defined term “Allowance” shall mean and refer to the
Expansion Space Allowance, and the defined term “Premises” shall mean and refer
to the Expansion Space. Likewise, with respect to the Tenant Improvements to be
installed by Tenant for the Current Premises, the defined term “Allowance” shall
mean and refer to the Current Premises Allowance, and the defined term
“Premises” shall mean and refer to the Current Premises. Notwithstanding the
foregoing, the parties acknowledge and agree that Tenant may utilize both the
Expansion Space Allowance and the Current Premises Allowance for the costs of
improvements in the Expansion Space and the Current Premises, as determined by
Tenant in its sole and absolute discretion.. The defined term “Building” shall
mean and refer to the 3347 Building or 3345 Building, as applicable. Tenant may
apply any portion of the Allowance to the Expansion Space or the Current
Premises.

1.    TENANT IMPROVEMENTS. As used in the Amendment and this Work Letter, the
term “Tenant Improvements” or “Tenant Improvement Work” or “Tenant’s Work” means
those items of general tenant improvement construction shown on the Final Plans
(described in Section 4 below), more particularly described in Section 5 below.
Tenant shall use commercially reasonable efforts to complete the Tenant
Improvements on or before June 1, 2018.

2.    WORK SCHEDULE. Prior to commencing construction, Tenant will deliver to
Landlord, for Landlord’s review and reasonable approval, a schedule (“Work
Schedule”), which will set forth the timetable for the planning and completion
of the installation of the Tenant Improvements.

3.    CONSTRUCTION REPRESENTATIVES. Landlord hereby appoints the following
person(s) as Landlord’s representative (“Landlord’s Representative”) to act for
Landlord in all matters covered by this Work Letter: Donna Clark.

Tenant hereby appoints the following person(s) as Tenant’s representative
(“Tenant’s Representative”) to act for Tenant in all matters covered by this
Work Letter: Dean Stoecker.

All communications with respect to the matters covered by this Work Letter are
to be made to Landlord’s Representative or Tenant’s Representative, as the case
may be, in writing in compliance with the notice provisions of the Lease. Either
party may change its representative under this Work Letter at any time by
written notice to the other party in compliance with the notice provisions of
the Lease.

4.    TENANT IMPROVEMENT PLANS

(a)    Preparation of Space Plans. In accordance with the Work Schedule,
Landlord agrees to meet with Tenant’s architect and/or space planner for the
purpose of promptly reviewing preliminary space plans for the layout of the
Premises prepared by Tenant (“Space Plans”). The Space Plans are to be
sufficient to convey the architectural design of the Premises and layout of the
Tenant Improvements therein and are to be submitted to Landlord in accordance
with the Work Schedule for Landlord’s approval. If Landlord reasonably
disapproves any aspect of the Space Plans, Landlord will advise Tenant

 

EXHIBIT B



--------------------------------------------------------------------------------

in writing of such disapproval and the reasons therefor within five (5) business
days following receipt by Landlord. Tenant will then submit to Landlord for
Landlord’s approval, in accordance with the Work Schedule, a redesign of the
Space Plans incorporating the revisions reasonably required by Landlord.

(b)    Preparation of Final Plans. Based on the approved Space Plans, and in
accordance with the Work Schedule, Tenant’s architect will prepare complete
architectural plans, drawings and specifications and complete engineered
mechanical, structural and electrical working drawings for all of the Tenant
Improvements for the Premises (collectively, the “Final Plans”). The Final Plans
will show (a) the subdivision (including partitions and walls), layout,
lighting, finish and decoration work (including carpeting and other floor
coverings) for the Premises; (b) all internal and external communications and
utility facilities which will require conduiting or other improvements from the
base Building shell work and/or within common areas; and (c) all other
specifications for the Tenant Improvements. The Final Plans will be submitted to
Landlord for signature to confirm that they are consistent with the Space Plans,
and such signature shall constitute Landlord’s approval thereof. If Landlord
reasonably disapproves any aspect of the Final Plans based on any inconsistency
with the Space Plans, Landlord agrees to advise Tenant in writing of such
disapproval and the reasons therefor within five (5) business days following
receipt by Landlord. In accordance with the Work Schedule, Tenant will then
cause Tenant’s architect to redesign the Final Plans incorporating the revisions
reasonably requested by Landlord so as to make the Final Plans consistent with
the Space Plans.

(c)    Requirements of Tenant’s Final Plans. Tenant’s Final Plans will include
locations and complete dimensions, and the Tenant Improvements, as shown on the
Final Plans, will: (i) be compatible with the Building shell and with the
design, construction and equipment of the Building; (ii) if not comprised of the
Building standards set forth in the written description thereof (the
“Standards”), then compatible with and of at least equal quality as the
Standards and reasonably approved by Landlord; (iii) comply with all applicable
laws, ordinances, rules and regulations of all governmental authorities having
jurisdiction, and all applicable insurance regulations; (iv) not require
Building service beyond the level normally provided to other tenants in the
Building and will not overload the Building floors; and (v) be of a nature and
quality consistent with the overall objectives of Landlord for the Building, as
determined by Landlord in its reasonable but subjective discretion.

(d)    Submittal of Final Plans. Once approved by Landlord and Tenant, Tenant’s
architect will submit the Final Plans to the appropriate governmental agencies
for plan checking and the issuance of a building permit. Tenant’s architect,
with Landlord’s cooperation, will make any changes to the Final Plans which are
requested by the applicable governmental authorities to obtain the building
permit. Landlord shall not have the right to disapprove any changes to the Final
Plans required by the applicable governmental authorities, except to the extent
such changes are materially inconsistent with Section 4(c) above. After approval
of the Final Plans no further changes may be made without the prior written
approval of both Landlord and Tenant.

(e)    Changes to Shell of Building. If the Final Plans or any amendment thereof
or supplement thereto shall require changes in the Building shell, the increased
cost of the Building shell work caused by such changes will be paid for by
Tenant or charged against the “Allowance” described in Section 5 below.

(f)    Work Cost Estimate and Statement. Prior to the commencement of
construction of any of the Tenant Improvements shown on the Final Plans, Tenant
will submit to Landlord a written estimate of the cost to complete the Tenant
Improvement Work, which written estimate will be based on the Final Plans taking
into account any modifications which may be required to reflect changes in the
Final Plans required by the City or County in which the Premises are located
(the “Work Cost Estimate”). Within five (5) business days of Tenant’s submission
to Landlord of the Work Cost Estimate, Landlord, in Landlord’s reasonable
discretion, will either approve the Work Cost Estimate or disapprove specific
items

 

EXHIBIT B



--------------------------------------------------------------------------------

and submit to Tenant revisions to the Final Plans to reflect deletions of and/or
substitutions for such disapproved items. Submission and approval of the Work
Cost Estimate will proceed in accordance with the Work Schedule. Upon Landlord’s
approval of the Work Cost Estimate (such approved Work Cost Estimate to be
hereinafter known as the “Work Cost Statement”), Tenant will have the right to
purchase materials and to commence the construction of the items included in the
Work Cost Statement pursuant to Section 6 hereof. If the total costs reflected
in the Work Cost Statement exceed the Allowance described in Section 5 below,
Tenant agrees to pay such excess.

5.    PAYMENT FOR THE TENANT IMPROVEMENTS

(a)    Allowance. Landlord hereby grants to Tenant an Allowance as referenced in
the Section 9 of this Amendment (the “Allowance”). The Allowance is to be used
only for:

(i)    Payment of the cost of preparing the Space Plans and the Final Plans,
including mechanical, electrical, plumbing and structural drawings and of all
other aspects necessary to complete the Final Plans.

(ii)    The payment of plan check, permit and license fees relating to
construction of the Tenant Improvements.

(iii)    Construction of the Tenant Improvements, including, without limitation,
the following:

(aa)    Installation within the Premises of all partitioning, doors, floor
coverings, ceilings, wall coverings and painting, millwork and similar items;

(bb)    All electrical wiring, lighting fixtures, outlets and switches, and
other electrical work necessary for the Premises;

(cc)    The furnishing and installation of all duct work, terminal boxes,
diffusers and accessories necessary for the heating, ventilation and air
conditioning systems within the Premises, including the cost of meter and key
control for after-hour air conditioning;

(dd)    Any additional improvements to the Premises required for Tenant’s use of
the Premises including, but not limited to, odor control, special heating,
ventilation and air conditioning, noise or vibration control or other special
systems or improvements;

(ee)    All fire and life safety control systems such as fire walls, sprinklers,
halon, fire alarms, including piping, wiring and accessories, necessary for the
Premises;

(ff)    All plumbing, fixtures, pipes and accessories necessary for the
Premises;

(gg)    Testing and inspection costs; and

(hh)    Fees and costs attributable to general conditions associated with the
construction of the Tenant Improvements plus a construction administration fee
(“Construction Administration Fee”) equal to one and one-half percent (1.5%) of
the lesser of (A) the Allowance and (B) all costs incurred in connection with
construction of the Tenant Improvements to cover the services of Landlord’s
tenant improvement coordinator.

(iv)    All costs incurred by Landlord for construction of elements of the
Tenant Improvements in the Premises, which construction was performed by
Landlord prior to the execution of this Amendment

 

EXHIBIT B



--------------------------------------------------------------------------------

by Landlord and Tenant and which construction is for the benefit of tenants and
is customarily performed by Landlord prior the execution of leases for space in
the Building for reasons of economics (examples of such construction would
include, but not be limited to, the extension of mechanical [including heating,
ventilating and air conditioning systems] and electrical distribution systems
outside of the core of the Building, wall construction, column enclosures and
painting outside of the core of the Building, ceiling hanger wires and window
treatment); provided, however, such costs shall expressly exclude any costs
related to the Landlord Improvements.

(b)    Excess Costs. The cost of each item referenced in Section 5(a) above
shall be charged against the Allowance. If the work cost exceeds the Allowance,
Tenant shall be solely responsible for payment of all excess costs.

(c)    Changes. Any changes to the Final Plans will be approved by Landlord and
Tenant in the manner set forth in Section 4 above. Tenant shall be solely
responsible for any additional costs associated with such changes including the
Construction Administration Fee (but only to the extent such additional costs
are equal to or less than the Allowance), which fee shall be paid to Landlord
within five (5) business days after invoice therefor. Landlord will have the
right to reasonably decline Tenant’s request for a change to the Final Plans if
such changes are materially inconsistent with the provisions of Section 4 above.

(d)    Governmental Cost Increases. If increases in the cost of the Tenant
Improvements as set forth in the Work Cost Statement are due to requirements of
any governmental agency, Tenant shall be solely responsible for such additional
costs including the Construction Administration Fee, which fee shall be paid to
Landlord within five (5) business days after invoice therefor; provided,
however, that Landlord will first apply toward any such increase any remaining
balance of the Allowance.

(e)    Unused Allowance Amounts. Any unused portion of the Allowance upon
completion of the Tenant Improvements will not be refunded to Tenant or be
available to Tenant as a credit against any obligations of Tenant under the
Amended Lease. Notwithstanding the foregoing, Tenant shall have the right to
apply a portion of the unused Expansion Space Allowance in the amount of up to
$10.00 per rentable square foot of the Premises (including both the Expansion
Space and the Current Premises) to reimburse Tenant for the procurement and
installation of furniture, fixtures and equipment, provided that Tenant submits
to Landlord notice of such election to apply such portion of the unused
Allowance as and, if applicable, copies of contracts, receipts, invoices and
other back-up documentation reasonably requested by Landlord evidencing such
moving, furniture, fixtures and equipment costs (collectively, the “Cost
Documentation”), if at all, within thirty (30) days following the Expansion
Space Commencement Date. Landlord shall not reimburse Tenant for any costs for
which Tenant fails to submit Cost Documentation submitted by Tenant after the
thirtieth (30th) day following the Expansion Space Commencement Date.

(f)    Disbursement of the Allowance. Provided Tenant is not in default
following the giving of notice and passage of any applicable cure period under
the Amended Lease or this Work Letter, Landlord shall disburse the Allowance to
Tenant to reimburse Tenant for the actual construction costs which Tenant incurs
in connection with the construction of the Tenant Improvements in accordance
with the following:

(i)    Twenty-five percent (25%) of the Allowance shall be disbursed to Tenant
when Landlord shall have received “Evidence of Completion and Payment” as to
fifty percent (50%) of Tenant’s Work having been completed and paid for by
Tenant as described hereinbelow;

 

EXHIBIT B



--------------------------------------------------------------------------------

(ii)    Fifty percent (50%) of the Allowance shall be disbursed to Tenant when
Landlord shall have received “Evidence of Completion and Payment” as to
seventy-five percent (75%) of Tenant’s Work having been completed and paid for
by Tenant as described hereinbelow;

(iii)    Fifteen percent (15%) of the Allowance shall be disbursed to Tenant
when Landlord shall have received “Evidence of Completion and Payment” as to
ninety percent (90%) of Tenant’s Work having been completed and paid for by
Tenant as described hereinbelow;

(iv)    The final ten percent (10%) of the Allowance shall be disbursed to
Tenant when Landlord shall have received “Evidence of Completion and Payment” as
to one hundred percent (100%) of Tenant’s Work having been completed and paid
for by Tenant as described hereinbelow and satisfaction of the items described
in subparagraph (vi) below;

(v)    As to each phase of completion of Tenant’s Work described in
subparagraphs (i) through (iv) above, the appropriate portion of the Allowance
shall be disbursed to Tenant only when Landlord has received the following
“Evidence of Completion and Payment”:

(A)    Tenant has delivered to Landlord a draw request (“Draw Request”) in a
form satisfactory to Landlord and Landlord’s lender with respect to the Tenant
Improvements specifying that the requisite portion of Tenant’s Work has been
completed, together with invoices, receipts and bills evidencing the costs and
expenses set forth in such Draw Request and evidence of payment by Tenant for
all costs which are payable in connection with such Tenant’s Work covered by the
Draw Request. The Draw Request shall constitute a representation by Tenant that
the Tenant’s Work identified therein has been completed in a good and
workmanlike manner and in accordance with the Final Plans and the Work Schedule
and has been paid for;

(B)    The architect for the Tenant Improvements has certified to Landlord that
the Tenant Improvements have been completed to the level indicated in the Draw
Request in accordance with the Final Plans;

(C)    Tenant has delivered to Landlord such other evidence of Tenant’s payment
of the general contractor and subcontractors for the portions of Tenant’s Work
covered by the Draw Request and the absence of any liens generated by such
portions of the Tenant’s Work as may be required by Landlord (i.e.,
unconditional lien releases in accordance with California Civil Code Sections
8120 through 8138 or release bond(s) in accordance with California Civil Code
Sections 8424 and 8534);

(D)    Landlord or Landlord’s architect or construction representative has
inspected the Tenant Improvements and determined that the portion of Tenant’s
Work covered by the Draw Request has been completed in a good and workmanlike
manner;

(vi)    The final disbursement of the balance of the Allowance shall be
disbursed to Tenant only when Landlord has received Evidence of Completion and
Payment as to all of Tenant’s Work as provided hereinabove and the following
conditions have been satisfied:

(A)    Thirty-five (35) days shall have elapsed following the filing of a valid
notice of completion by Tenant for the Tenant Improvements;

(B)    A certificate of occupancy for the Tenant Improvements and the Premises
has been issued by the appropriate governmental body;

 

EXHIBIT B



--------------------------------------------------------------------------------

(C)    Tenant has delivered to Landlord: (i) properly executed mechanics lien
releases from all of Tenant’s contractors, agents and suppliers in compliance
with both California Civil Code Sections 8120 through 8138, which lien releases
shall be conditional with respect to the then-requested payment amounts and
unconditional with respect to payment amounts previously disbursed by Landlord;
(ii) an application and certificate for payment (AIA form G702-1992 or
equivalent) signed by Tenant’s architect/space planner; (iii) original stamped
building permit plans; (iv) copy of the building permit; (v) original stamped
building permit inspection card with all final sign-offs; (vi) a reproducible
copy (in a form reasonably approved by Landlord) of the “as-built” drawings of
the Tenant Improvements; (vii) air balance reports; (viii) excess energy use
calculations; (ix) one year warranty letters from Tenant’s contractors;
(x) manufacturer’s warranties and operating instructions; (xi) final punchlist
completed and signed off by Tenant’s architect/space planner; and (xii) an
acceptance of the Premises signed by Tenant;

(D)    Landlord has determined that no work exists which adversely affects the
mechanical, electrical, plumbing, heating, ventilating and air conditioning,
life-safety or other systems of the Building, the curtain wall of the Building,
the structure or exterior appearance of the Building, or any other tenant’s use
of such other tenant’s leased premises in the Building;

(E)    The satisfaction of any other requirements or conditions which may be
required or imposed by Landlord’s lender with respect to the construction of the
Tenant Improvements; and

(F)    Tenant has delivered to Landlord evidence satisfactory to Landlord that
all construction costs in excess of the Allowance (if any) have been paid for by
Tenant.

Notwithstanding anything to the contrary contained hereinabove, all
disbursements of the Allowance shall be subject to the prior deduction of the
portion of the Construction Administration Fee allocable to the Tenant
Improvements described in the applicable Draw Request. For the avoidance of
doubt, any portion of the Allowance to be applied toward Tenant’s furniture,
fixtures and equipment (as shown on the Work Cost Statement) shall be prorated
in accordance with the allocations set forth in Section 5(f) above.

(g)    Books and Records. At its option, Landlord, at any time within one
(1) year after final disbursement of the Allowance to Tenant, and upon at least
ten (10) days prior written notice to Tenant, may cause an audit to be made of
Tenant’s books and records relating to Tenant’s expenditures in connection with
the construction of the Tenant Improvements. Tenant shall maintain complete and
accurate books and records in accordance with generally accepted accounting
principles of these expenditures for at least one (1) year. Tenant shall make
available to Landlord’s auditor at the Premises within ten (10) business days
following Landlord’s notice requiring the audit, all books and records
maintained by Tenant pertaining to the construction and completion of the Tenant
Improvements. In addition to all other remedies which Landlord may have pursuant
to the Amended Lease, Landlord may recover from Tenant the reasonable cost of
its audit if the audit discloses that Tenant falsely reported to Landlord
expenditures which were not in fact made or falsely reported a material amount
in excess of 5% of any expenditure or the aggregate expenditures.

6.    CONSTRUCTION OF TENANT IMPROVEMENTS. Following Landlord’s approval of the
Final Plans and the Work Cost Statement described in Section 4(f) above,
Tenant’s contractor (selected as provided in Section 8(n)) will commence and
diligently proceed with the construction of the Tenant Improvements. Tenant
shall use diligent efforts to cause its contractor to complete the Tenant
Improvements in a good and workmanlike manner in accordance with the Final Plans
and the Work Schedule. Tenant agrees to use diligent efforts to cause
construction of the Tenant Improvements to commence promptly following the
issuance of a building permit for the Tenant Improvements. Landlord shall have
the right to enter upon the Premises to inspect Tenant’s construction activities
following reasonable advance notice Tenant.

 

EXHIBIT B



--------------------------------------------------------------------------------

7.    DELIVERY OF POSSESSION; EXPANSIONSPACE COMMENCEMENT DATE

(a)    Delivery of Possession of Expansion Space. Landlord agrees to use its
commercially reasonable efforts to deliver possession of the Expansion Space to
Tenant on or before December 1, 2017 (the “Scheduled Turnover Date”). Tenant
agrees that if Landlord is unable to deliver possession of the Expansion Space
to Tenant on or prior to the Scheduled Turnover Date, the Lease will not be void
or voidable, nor will Landlord be liable to Tenant for any loss or damage
resulting therefrom. The actual date upon which Landlord turns over possession
of the Expansion Space to Tenant is the “Turnover Date.”

(b)    Expansion Space Commencement Date. The Expansion Space Term of the Lease
and Tenant’s obligation to pay rent will commence upon the earlier of
(i) commencement of business operations in the Expansion Space, or (ii) July 1,
2018 (the “Expansion Space Commencement Date”); provided that the Expansion
Space Commencement Date shall be delayed one (1) day for each day of delay of
the substantial completion of the Tenant Improvements in the Expansion Space to
the extent caused by a “Landlord Delay,” as that term is defined, below. As used
herein, the term “Landlord Delay” shall mean actual delays to the extent
resulting from the acts or omissions of Landlord including, but not limited to
(i) failure of Landlord to timely deliver the Expansion Space or approve or
disapprove any construction drawings; (ii) unreasonable and material
interference by Landlord, its agents, employees or contractors with the
substantial completion of the Tenant Improvements and which objectively preclude
construction of Tenant Improvements in the Expansion Space by any person, which
interference relates to access by Tenant, its agents and contractors to the
Building or any Building facilities (including loading docks and freight
elevators) or service (including temporary power and parking areas as provided
herein) during normal construction hours, or the use thereof during normal
construction hours; (iii) delays due to the acts or failures to act of Landlord,
its agents, employees or contractors with respect to payment of the Allowance
and/or any cessation of work upon the Tenant Improvements as a result thereof;
or (iv) delays due to Landlord’s completion of the Landlord Improvements.
Notwithstanding anything to the contrary herein, in no event shall any Landlord
Delay be deemed to have occurred (a) until Landlord has received written notice
from Tenant that Tenant is alleging the occurrence of a Landlord Delay (which
written notice shall describe in reasonable detail the nature of such alleged
Landlord Delay) (each, a “Delay Notice”), (b) with respect to any period prior
to the date Landlord has received such written notice from Tenant, (c) unless
Landlord fails to cure such alleged Landlord Delay within two (2) business days
following receipt of the applicable Delay Notice, and (d) unless and only to the
extent such delay that is caused by Landlord actually delays the substantial
completion of the Tenant Improvements in the Expansion Space.

(c)    Substantial Completion; Punch-List. For purposes of this Section 7, the
Tenant Improvements will be deemed to be “substantially completed” when Tenant’s
contractor certifies in writing to Landlord and Tenant that Tenant has
substantially performed all of the Tenant Improvement Work required to be
performed by Tenant under this Work Letter, other than decoration and minor
“punch-list” type items and adjustments which do not materially interfere with
Tenant’s use of the Premises; and Tenant has obtained a temporary certificate of
occupancy or other required equivalent approval from the local governmental
authority permitting occupancy of the Premises. Within ten (10) days after
receipt of such certificates, Tenant and Landlord will conduct a walk-through
inspection of the Premises and Landlord shall provide to Tenant a written
punch-list specifying those decoration and other punch-list items which require
completion, which items Tenant will thereafter diligently complete.

 

EXHIBIT B



--------------------------------------------------------------------------------

8.    MISCELLANEOUS CONSTRUCTION COVENANTS

(a)    No Liens. Tenant shall not allow the Tenant Improvements or the Building
or any portion thereof to be subjected to any mechanic’s, materialmen’s or other
liens or encumbrances arising out of the construction of the Tenant
Improvements.

(b)    Diligent Construction. Tenant will promptly, diligently and continuously
pursue construction of the Tenant Improvements to successful completion in full
compliance with the Final Plans, the Work Schedule and this Work Letter.
Landlord and Tenant shall cooperate with one another during the performance of
Tenant’s Work and the Landlord Improvements to effectuate such work in a timely
and compatible manner.

(c)    Compliance with Laws. Tenant will construct the Tenant Improvements in a
safe and lawful manner. Tenant shall, at its sole cost and expense, comply with
all applicable laws and all regulations and requirements of, and all licenses
and permits issued by, all municipal or other governmental bodies with
jurisdiction which pertain to the installation of the Tenant Improvements.
Copies of all filed documents and all permits and licenses shall be provided to
Landlord. Any portion of the Tenant Improvements which is not acceptable to any
applicable governmental body, agency or department, or not reasonably
satisfactory to Landlord because they failed to meet or exceed Building
standards, shall be promptly repaired or replaced by Tenant at Tenant’s expense.
Notwithstanding any failure by Landlord to object to any such Tenant
Improvements, Landlord shall have no responsibility therefor.

(d)    Indemnification. Subject to the terms of the Lease regarding insurance
and waiver of subrogation by the parties, Tenant hereby indemnifies and agrees
to defend and hold Landlord, the Premises and the Building harmless from and
against any and all suits, claims, actions, losses, costs or expenses of any
nature whatsoever, together with reasonable attorneys’ fees for counsel of
Landlord’s choice, arising out of or in connection with the Tenant Improvements
or the performance of Tenant’s Work (including, but not limited to, claims for
breach of warranty, worker’s compensation, personal injury or property damage,
and any materialmen’s and mechanic’s liens); provided, however such indemnity
obligation of Tenant shall not apply to the extent such claims, actions, losses,
costs or expenses arise due to the negligence or willful misconduct of Landlord.

(e)    Insurance. Construction of the Tenant Improvements shall not proceed
without Tenant first acquiring workers’ compensation and commercial general
liability insurance and property damage insurance as well as “All Risks”
builders’ risk insurance, with minimum coverage of $2,000,000 or such other
amount as may be approved by Landlord in writing and issued by an insurance
company reasonably satisfactory to Landlord; provided, however, Tenant shall
have the right to satisfy the “All Risks” builders’ risk insurance by requiring
its contractor to obtain and carry such coverage in accordance with this
Section 8(e). Not less than thirty (30) days before commencing the construction
of the Tenant Improvements, certificates of such insurance shall be furnished to
Landlord or, if requested, the original policies thereof shall be submitted for
Landlord’s approval. All such policies shall provide that thirty (30) days prior
notice must be given to Landlord before modification, termination or
cancellation. All insurance policies maintained by Tenant pursuant to this Work
Letter shall name Landlord and any lender with an interest in the Premises as
additional insureds and comply with all of the applicable terms and provisions
of the Lease relating to insurance. Tenant’s general contractor constructing the
Tenant Improvements shall be required to maintain the same insurance policies as
Tenant, and such policies shall name Tenant, Landlord and any lender with an
interest in the Premises as additional insureds.

(f)    Construction Defects. Landlord shall have no responsibility for the
Tenant Improvements and Tenant will remedy, at Tenant’s own expense, and be
responsible for any and all defects in the Tenant Improvements that may appear
during or after the completion thereof whether the same shall affect the Tenant
Improvements in particular or any parts of the Premises in general. Tenant shall
indemnify, hold harmless and reimburse Landlord for any costs or expenses
incurred by Landlord by reason of any defect

 

EXHIBIT B



--------------------------------------------------------------------------------

in any portion of the Tenant Improvements constructed by Tenant or Tenant’s
contractor or subcontractors, or by reason of inadequate cleanup following
completion of the Tenant Improvements, except to the extent such costs or
expenses arise from the negligence or willful misconduct of Landlord.

(g)    Additional Services. If the construction of the Tenant Improvements shall
require that additional services or facilities (including, but not limited to,
hoisting, cleanup or other cleaning services, trash removal, field supervision,
or ordering of materials) be provided by Landlord, then Tenant shall pay
Landlord for such items at Landlord’s cost or at a reasonable charge if the item
involves time of Landlord’s personnel only. Electrical power and heating,
ventilation and air conditioning shall be available to Tenant during normal
business hours for construction purposes at no charge to Tenant.

(h)    Coordination of Labor. All of Tenant’s contractors, subcontractors,
employees, servants and agents must work in harmony with and shall not interfere
with any labor employed by Landlord, or Landlord’s contractors or by any other
tenant or its contractors with respect to the any portion of the Property.
Nothing in this Work Letter shall, however, require Tenant to use union labor.
Landlord agrees to reasonably cooperate with Tenant’s completion of the Tenant
Improvements including, without limitation, the orderly scheduling of
maintenance, repairs and the completion of the Landlord Improvements in effort
to avoid or minimize any interference therewith.

(i)    Work in Adjacent Areas. Any work to be performed in areas adjacent to the
Premises shall be performed only after obtaining Landlord’s express written
permission, which shall not be unreasonably withheld, conditioned or delayed,
and shall be done only if an agent or employee of Landlord is present if
required by Landlord; Tenant will reimburse Landlord for the actual expense
(without mark-up) of any such employee or agent.

(j)    HVAC Systems. Tenant agrees to be entirely responsible for the
maintenance or the balancing of any heating, ventilating or air conditioning
system installed by Tenant and/or maintenance of the electrical or plumbing work
installed by Tenant and/or for maintenance of lighting fixtures, partitions,
doors, hardware or any other installations made by Tenant.

(k)    Coordination with Lease. Nothing herein contained shall be construed as
(i) constituting Tenant as Landlord’s agent for any purpose whatsoever, or
(ii) a waiver by Landlord or Tenant of any of the terms or provisions of the
Lease. Any default by Tenant following the giving of notice and the passage of
any applicable cure period with respect to any portion of this Work Letter shall
be deemed a breach of the Lease for which Landlord shall have all the rights and
remedies as in the case of a breach of said Lease.

(l)    Approval of Plans. Landlord will not check Tenant drawings for building
code compliance. Approval of the Final Plans by Landlord is not a representation
that the drawings are in compliance with the requirements of governing
authorities, and it shall be Tenant’s responsibility to meet and comply with all
federal, state, and local code requirements. Approval of the Final Plans does
not constitute assumption of responsibility by Landlord or its architect for
their accuracy, sufficiency or efficiency, and Tenant shall be solely
responsible for such matters; provided, however, Tenant may rely upon Landlord’s
approval of the Final Plans for satisfaction and compliance with the
requirements of Section 4 hereof.

(m)    Tenant’s Deliveries. Tenant shall deliver to Landlord, at least five
(5) days prior to the commencement of construction of Tenant’s Work, the
following information:

(i)    The names, addresses, telephone numbers, and primary contacts for the
general, mechanical and electrical contractors Tenant intends to engage in the
performance of Tenant’s Work; and

 

EXHIBIT B



--------------------------------------------------------------------------------

(ii)    The date on which Tenant’s Work will commence, together with the
estimated dates of completion of Tenant’s construction and fixturing work.

(n)    Qualification of Contractors. Once the Final Plans have been proposed and
approved, Tenant shall select and retain a contractor, subcontractors and
vendors (such as HVAC engineers) from a list of preferred contractors,
subcontractors and vendors provided by Landlord in connection with all aspects
of the design and construction of the Tenant Improvement Work in accordance with
the Final Plans. All contractors, subcontractors and vendors engaged by Tenant
shall be bondable and licensed, possessing good labor relations, capable of
performing quality workmanship and working in harmony with Landlord’ s general
contractor and other contractors on the job, if any, all as determined by
Landlord. All Tenant Improvement Work shall be coordinated with any ongoing
general construction work on the Site or in the Building, if any.

(o)    Warranties. Tenant shall cause its contractor to provide warranties for
not less than one (1) year (or such shorter time as may be customary and
available without additional expense to Tenant) against defects in workmanship,
materials and equipment, which warranties shall run to the benefit of Landlord
or shall be assignable to Landlord to the extent that Landlord is obligated to
maintain any of the improvements covered by such warranties.

(p)    Landlord’s Performance of Work. Within ten (10) working days after
receipt of Landlord’s notice of Tenant’s failure to perform its obligations
under this Work Letter, if Tenant shall fail to commence to cure such failure,
Landlord shall have the right, but not the obligation, to perform, on behalf of
and for the account of Tenant, subject to reimbursement of the cost thereof by
Tenant, any and all of Tenant’s Work which Landlord determines, in its
reasonable discretion, should be performed immediately and on an emergency basis
for the best interest of the Premises including, without limitation, work which
pertains to structural components, mechanical, sprinkler and general utility
systems, roofing and removal of unduly accumulated construction material and
debris; provided, however, Landlord shall use reasonable efforts to give Tenant
at least ten (10) days prior notice to the performance of any of Tenant’s Work.

(q)    As-Built Drawings. Tenant shall cause “As-Built Drawings” (excluding
furniture, fixtures and equipment) to be delivered to Landlord and/or Landlord’s
representative no later than sixty (60) days after the completion of Tenant’s
Work. In the event these drawings are not received by such date, Landlord may,
at its election, cause said drawings to be obtained and Tenant shall pay to
Landlord, as additional rent, the cost of producing these drawings.

(r)    Landlord Improvements. Pursuant to Section 10 of the Amendment, the
parties acknowledge and agree that the Landlord Improvements are to be
constructed concurrently with the Tenant Improvements in order to minimize any
interference with Tenant’s business operations at the Premises and to achieve
certain economic and timing efficiencies derived from such concurrent
construction. Notwithstanding the foregoing, the completion of the Landlord
Improvements shall be the sole, separate and distinct obligation of Landlord and
Tenant shall have no responsibility for the costs or workmanship thereof.
Landlord shall cause the Landlord Improvements to be completed in a good and
workmanlike manner and in compliance with all applicable laws. Landlord shall
cause the contractor completing the Landlord Improvements to provide warranties
for not less than one (1) year (or such shorter time as may be customary and
available without additional expense to Landlord) against defects in
workmanship, materials and equipment, which warranties shall run to the benefit
of Landlord. Landlord shall cause its contractors performing the Landlord
Improvements to promptly repair any defects in and to the Landlord Improvements
during the applicable warranty periods.

 

EXHIBIT B



--------------------------------------------------------------------------------

EXHIBIT C

EXPANSION SPACE SIGNAGE

 

 

LOGO [g530988g0306094744192.jpg]

 

LOGO [g530988g0306094744535.jpg]

 

EXHIBIT C



--------------------------------------------------------------------------------

EXHIBIT C

EXPANSION SPACE SIGNAGE (CONT.)

 

LOGO [g530988g0306094744831.jpg]

 

EXHIBIT C



--------------------------------------------------------------------------------

RIGHT OF FIRST REFUSAL RIDER

RIDER NO. 1 TO AMENDED LEASE

This Rider No. 1 is made and entered into by and between LBA IV-PPI, LLC, a
Delaware limited liability company (“Landlord”), and ALTERYX, INC., a Delaware
corporation (“Tenant”), as of the day and year of this Amendment between
Landlord and Tenant to which this Rider is attached. Landlord and Tenant hereby
agree that, notwithstanding anything contained in the Amended Lease to the
contrary, the provisions set forth below shall be deemed to be part of the
Amended Lease and shall supersede any inconsistent provisions of the Lease. All
references in the Amended Lease and in this Rider to the “Lease” shall be
construed to mean the Amended Lease (and all exhibits and Riders attached
thereto), as amended and supplemented by this Rider. All capitalized terms not
defined in this Rider shall have the same meaning as set forth in the Lease.

1.    Grant of Option; Conditions. Tenant shall have a continuing right of first
refusal (the “Right of First Refusal”) with respect to the approximately 21,935
rentable square feet of space known as Suite 450 on the fourth (4th) floor of
the 3347 Building and/or with respect to the approximately 20,294 rentable
square feet of space known as Suite 450 on the fourth (4th) floor of the 3345
Building (each a “ROFR Space”), as more particularly set forth herein. If a
prospective tenant, other than the existing tenant in the ROFR Space, (the
“Prospect”) has submitted a proposal that Landlord is prepared to accept without
modification with respect to the applicable ROFR Space, Landlord shall provide
Tenant with written notice (the “ROFR Notice”) of the terms under which Landlord
is prepared to lease the ROFR Space to such Prospect and Tenant may lease the
ROFR Space, upon such terms, by providing Landlord with written notice of
exercise (the “Notice of Exercise”) within ten (10) days after the date of the
ROFR Notice, except that Tenant shall have no such Right of First Refusal and
Landlord need not provide Tenant with a ROFR Notice if:

a.    Tenant is in default under the Amended Lease beyond any applicable cure
periods at the time that Landlord would otherwise deliver the ROFR Notice; or

b.    more than 25% of the Premises is sublet (other than pursuant to a
Permitted Transfer, as defined in Section 20.6 of the Lease) at the time
Landlord would otherwise deliver the ROFR Notice; or

c.    the Lease has been assigned (other than pursuant to a Permitted Transfer,
as defined in Section 20.6 of the Lease) prior to the date Landlord would
otherwise deliver the ROFR Notice; or

d.    the Tenant or Permitted Transferee is not occupying the Premises on the
date Landlord would otherwise deliver the ROFR Notice.

2.    Terms for ROFR Space.

a.    The term for the ROFR Space shall commence upon the commencement date
stated in the ROFR Notice and thereupon such ROFR Space shall be considered a
part of the Premises, provided that all of the terms stated in the ROFR Notice,
including the termination date set forth in the ROFR Notice, shall govern
Tenant’s leasing of the ROFR Space and only to the extent that they do not
conflict with the ROFR Notice, the terms and conditions of the Lease shall apply
to the ROFR Space. Tenant shall pay Base Rent and Additional Rent for the ROFR
Space in accordance with the terms and conditions of the ROFR Notice.

 

RIDER NO. 1



--------------------------------------------------------------------------------

b.    The ROFR Space (including improvements and personalty, if any) shall be
accepted by Tenant in its condition and as-built configuration existing on the
earlier of the date Tenant takes possession of the ROFR Space or the date the
term for such ROFR Space commences, unless the ROFR Notice specifies work to be
performed by Landlord in the ROFR Space or an allowance to be provided, in which
case Landlord shall perform such work in the ROFR Space or the allowance shall
be provided to Tenant, as applicable. If Landlord is delayed delivering
possession of the ROFR Space due to the holdover or unlawful possession of such
space by any party, Landlord shall use reasonable efforts to obtain possession
of the space, and the commencement of the term for the ROFR Space shall be
postponed until the date Landlord delivers possession of the ROFR Space to
Tenant free from occupancy by any party.

c.    Notwithstanding anything in the ROFR Notice to the contrary: (A) in the
event the commencement date for the ROFR Space occurs on or before December 31,
2018, the termination date for the ROFR Space shall be coterminous with the
Expansion Space Expiration Date and Extension Term Expiration Date; and (B) in
the in the event the commencement date for the ROFR Space occurs anytime
following December 31, 2018, the Expansion Space Term and Extension Term shall
hereby be extended to be coterminous with the expiration date set forth in the
ROFR Notice, and the Monthly Base Rent for the Expansion Space and Current
Premises during such extended period following the Extension Term Expiration
Date shall be equal to One Hundred Three Percent (103%) of the Monthly Base Rent
payable by Tenant during the last month of the then current Term immediately
preceding the such extension.

3.    Termination of Right of First Refusal. The rights of Tenant hereunder with
respect to the ROFR Space shall terminate on the earlier to occur of (i) the
date which is twenty-four (24) full calendar months prior to the Expansion Space
Expiration Date ; (ii) Tenant’s failure to exercise its Right of First Refusal
within the ten (10) day period provided in Section 1 above (provided Tenant’s
Right of First Refusal shall be reinstated if Landlord fails to enter into a
lease for the ROFR Space within nine (9) months after Tenant’s failure to timely
exercise its Right of First Refusal); and (iii) the date Landlord would have
provided Tenant a ROFR Notice if Tenant had not been in violation of one or more
of the conditions set forth in Section A above. If Tenant fails to exercise its
Right of First Refusal within the ten (10) day period provided in Section 1
above and Landlord does not enter into a lease for the ROFR Space with a third
party prospective tenant within nine (9) months thereafter, then Tenant’s Right
of First Refusal shall be reinstated and Tenant shall again have the right to
request a ROFR Notice and Landlord shall be obligated to provide Tenant a ROFR
Notice prior to entering into any lease for the ROFR Space with any third party.

4.    ROFR Space Amendment. If Tenant exercises its Right of First Refusal,
Landlord shall prepare an amendment (the “ROFR Space Amendment”) adding the ROFR
Space to the Premises on the terms set forth in the ROFR Notice and reflecting
the changes in the Base Rent, Rentable Square Footage of the Premises, Tenant’s
Pro Rata Share and other appropriate terms. A copy of the ROFR Space Amendment
shall be sent to Tenant within a reasonable time after Landlord’s receipt of the
Notice of Exercise executed by Tenant, and Tenant shall execute and return the
ROFR Space Amendment to Landlord (or make reasonable comments thereto) within 15
days thereafter, but an otherwise valid exercise of the Right of First Refusal
shall be fully effective whether or not the ROFR Space Amendment is executed.

5.    Subordination. Notwithstanding anything herein to the contrary, Tenant’s
Right of First Refusal is subject and subordinate to (i) the renewal or
extension rights of any tenant leasing all or any portion of the ROFR Space, and
(ii) the expansion rights (whether such rights are designated as a right of
first offer, right of first refusal, expansion option or otherwise) of any
tenant of the applicable Building for the applicable ROFR Space existing on the
date hereof.

 

RIDER NO. 1